MEMORANDUM OPINION
                                          No. 04-11-00858-CV

                                    SENDERO SERVICES, INC.,
                                           Appellant

                                                    v.

                                 EAGLE FORD MINERALS, LLC,
                                          Appellee

                     From the 81st Judicial District Court, La Salle County, Texas
                                 Trial Court No. 11-11-00175-CVL
                             Honorable Donna S. Rayes, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: February 1, 2012

DISMISSED

           The parties have filed an agreed motion to dismiss this appeal, stating that they have fully

compromised and settled all issues in dispute. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.1(a); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180,

181 (Tex. App.—San Antonio 2001, no pet.). Costs of appeal are taxed against the party who

incurred them. See TEX. R. APP. P. 42.1(d).

                                                     PER CURIAM